DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 14-15 & 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khlat (US 9020451 B2).
As per claim 1:
 Khlat discloses in Figs. 9, 11, 15 & 16 a notch circuit (e.g., notch circuit 18 of Fig. 16) being connected to a first power amplifier (Fig. 9, amplifier 50) being configured for amplifying a first input transmission signal to generate a first output transmission signal, wherein the notch circuit comprises:
an inductor (Fig. 16, notch filter 18 which includes inductor LT) being connected to the first power amplifier, configured for receiving a first supply voltage (Fig. 16,  supply 12 provides supply signal to the notch filter 18), wherein an amplitude of the first supply voltage varies with the first input transmission signal; and 
a capacitor (capacitor CT1) directly connected to the inductor (LT) and a switch (e.g. switch 58 or switch 62), wherein the first output transmission signal would attenuated when a modulated frequency of the first supply voltage is corresponding to a stopband (see Col. 13, selected transmit band), and the notch circuit is selectively enabled by the switch.
As per claim 2:
Khlat discloses in Fig 16. the first supply voltage is provided by an envelope tracking module (Fig. 16, module 10).
As per claim 4:
Khlat discloses the notch circuit is electrically connected to a second power amplifier (Fig. 9, amplifier 48).
As per claim 14:
Khlat discloses in Figs. 9, 11, 15 & 16 a power amplifier module, comprising: a power amplifier (Fig. 9, amplifier 50), configured for receiving a first supply voltage (PS1), and amplifying a first input transmission signal to generate a first output transmission signal based on the first supply voltage, wherein an amplitude of the first supply voltage varies with the first input transmission signal; 
a notch circuit (18 of Fig. 16), electrically connected to the power amplifier, comprising: an inductor (LT), electrically connected to the power amplifier (signal PS1 provides to amplifier 50 as shown in Fig.9), configured for receiving the first supply voltage (PS1); and a capacitor (capacitor CT1) directly coupled to the inductor (LT), wherein the first output transmission signal is attenuated when a modulated frequency of the first supply voltage is corresponding to a stopband; and a switch (switch 58), directly coupled to the capacitor and a second supply voltage (potential ground), configured for selectively enabling the notch circuit.
As per claim 15:
Khlat discloses the power amplifier module is electrically connected to an envelope tracking module (see circuit 10), and the envelope tracking module provides the first supply voltage (PS1).
As per claim 17:
Khlat discloses the notch circuit, the switch and the power amplifier are integrated into an integrated circuit (see Col. 14, first paragraph, integrated circuitry).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 13-15, 17-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khlat et al (US 10,230,340 B1, of record) (hereinafter, Ref~340)  in view of Khlat (US 9,020,451 B2) (hereafter, Ref~451).
As per claim 1:
Ref~340 discloses in Figs. 2, 3A & 5 a notch circuit (e.g., notch circuit 44 of Fig. 2), electrically connected to a first power amplifier (Fig. 5, amplifiers 40 and 96) being configured for amplifying a first input transmission signal to generate a first output transmission signal. 
Ref~340 does not disclose the notch circuit comprises a capacitor directly connected to an inductor and a switch.
Ref~451 in Figs. 9, 11, 15 & 16 a notch circuit (e.g., notch circuit 18 of Fig. 16) comprise an inductor (Fig. 16, notch filter 18 which includes inductor LT) being connected to power amplifier (40 of Fig. 9).
At the time of filing, it would have been obvious to one ordinary skill in the art to replace the generic notch filter 44A as shown in Fig. 5 of Ref~340 with the notch filer 18 as shown in Fig. 16 of Ref~451 as an art-recognized alternative/equivalent circuit able to perform the same function.
As a consequence of the combination, the combination further disclose the notch circuit comprises: an inductor (e.g. inductor LT, Fig. 16 of Ref-451) electrically connected to the first power amplifier (amplifier 40, Fig. 9 of Ref~340), configured for receiving a first supply voltage (supply VCC), wherein an amplitude of the first supply voltage varies with the first input transmission signal; and 
a capacitor (e.g. CT1, Fig. 16 of Ref-451) directly coupled to the inductor (LT) and a switch (e.g. switch 58), wherein the first output transmission signal is attenuated when a modulated frequency of the first supply voltage is corresponding to a stopband (see Col. 13, selected transmit band), and the notch circuit is selectively enabled by the switch.
As per claim 2:
Ref~340 discloses the first supply voltage (e.g., supply VCC) is provided by an envelope tracking module (see tracker circuit 36 of Fig. 2).
As per claim 4:
Ref~340 discloses the notch circuit is electrically connected to a second power amplifier (see Fig. 5, plurality amplifiers as shown in circuit 96).
As per claim 5:
Ref~340 discloses the second power amplifier (Fig. 5, amplifier 96) receives and amplifies a second input transmission signal and accordingly generates a second output transmission signal.
As per claim 6:
 Ref~340 discloses the first output transmission signal is corresponding to a first frequency band (RF signal 42), and the second output transmission signal is corresponding to a second frequency band (RF signal 98 and see Col. 9, lines 40-50, wide modulation, second amplifier 96 can bed configure to amplifier a second RF signal 98) wherein the first frequency band is lower than the second frequency band.
As per claim 13:
The combination (Ref~340 in view of Ref~451) discloses all of the limitations as applied in claim 1 except for inductance of the inductor and capacitance of the capacitor are related to the stopband, and the stopband is between 30MHz and 60 MHz.
The combination (Ref~340 in view of Ref~451) discloses a notch circuit is provided and configured to operate at an appropriate notch frequency and notch bandwidth which may be possible to reduce the distortions and  improve linearity and efficiency of the amplifier circuits (see Ref~340 , Col. 4, lines 25-31).
At the time of filing, it would have been obvious to one having ordinary skill in the art to configure inductance of the inductor and capacitance of the capacitor are related to the stopband, and the stopband is between 30MHz and 60 MHz as a design parameter to for achieving the inductance of the inductor and capacitance of the capacitor are related to the stopband, and the stopband is between 30MHz and 60 MHz as is well understood in the art, which provide the benefits of reducing the distortions and  improve linearity and efficiency of the amplifier circuits such as taught by Ref~340, (see Ref~340 , Col. 4, lines 25-31 and abstract).
As claim 14:
Ref~340 discloses in Figs. 2, 3A & 5 a power amplifier module, comprising: 
a power amplifier (e.g. 40), configured for receiving a first supply voltage (VCC), and amplifying a first input transmission signal to generate a first output transmission signal based on the first supply voltage, wherein an amplitude of the first supply voltage varies with the first input transmission signal; a notch circuit (e.g. 44A of Fig. 5), electrically connected to the power amplifier.
Ref~340 does not disclose the notch circuit comprises a capacitor directly connected to an inductor and a switch directly connected the capacitor.
Ref~451 in Figs. 9, 11, 15 & 16 a notch circuit (e.g., notch circuit 18 of Fig. 16) comprise an inductor (Fig. 16, notch filter 18 which includes inductor LT) being connected to power amplifier (40 of Fig. 9) configured for receiving a first supply voltage (Fig. 16,  supply 12 provides supply signal to the notch filter 18), wherein an amplitude of the first supply voltage varies with the first input transmission signal; and 
a capacitor (capacitor CT1) directly connected to the inductor (LT) and a switch (e.g. switch 58 or switch 62), wherein the first output transmission signal would attenuated when a modulated frequency of the first supply voltage is corresponding to a stopband (see Col. 13, selected transmit band), and the notch circuit is selectively enabled by the switch.
At the time of filing, it would have been obvious to one ordinary skill in the art to replace the generic notch filter 44A as shown in Fig. 5 of Ref~340 with the notch filer 18 as shown in Fig. 16 of Ref~451 as an art-recognized alternative/equivalent circuit able to perform the same function.
As a consequence of the combination, the combination further disclose the notch circuit (notch filter 44A as shown in Fig. 5 of Ref~340) electrically connected to the power amplifier (40)  comprising: an inductor (LT as shown Fig. 16 of Ref~451), electrically connected to the power amplifier (40, Fig. 5 of Ref~340)), configured for receiving the first supply voltage; and a capacitor (capacitor CT1, Fig. 16 Fig. 16 of Ref~451) directly coupled to the inductor, wherein the first output transmission signal is attenuated when a modulated frequency of the first supply voltage is corresponding to a stopband; and a switch (switch 58, Fig. 16 Fig. 16 of Ref~451) directly coupled to the capacitor and a second supply voltage (see ground), configured for selectively enabling the notch circuit.
As per claim 15:
Ref~340 discloses the power amplifier module is electrically connected to an envelope tracking module (form by amplifier 86, pump 92, and capacitor 88), and the envelope tracking module provides the first supply voltage (VCC to amplifier 40).
As per claim 17 & 18:
Ref~340 discloses the notch circuit, the switch and the power amplifier are integrated into an integrated circuit (see Col. 7, lines 30-35, integrated, printed circuit board).
 As per claim 20 is rejected in the same manner as discussed above in claim 13.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (Fig. 1) (hereinafter, AAPA) in view of the combination (Khlat et al (US 10,230,340 B1, of record) (hereinafter, Ref~340) in view of Khlat (US 9,020,451 B2) (hereafter, Ref~451)).
As per claim 21:
Fig. 1 of AAPA discloses a transceiver 10 comprising transmitter 11 for transmitting signal and receiver 13 for receiving signal.
Fig. 1 of AAPA does not disclose a notch circuit applied to the transceiver and wherein the notch circuit being connected to a first power amplifier and a second power amplifier.
The combination (Ref~340 and Ref~451) discloses a RF circuit comprising a notch filer being connected a first power amplifier (40, Fig. 5 of Ref~340) and a second power amplifier (96).
At the time of filing, it would have been obvious to one ordinary skill in the art to replace the transmitter and receiver as shown in Fig. 1 of AAAP with the RF circuit as an art-recognize equivalent alternative circuit able to perform the same function as taught by the combination (Ref~340 and Ref~451).
As a consequence of the combination, the combination further discloses the notch filter connected to the first power amplifier (40, Fig. 5 of Ref~340) amplifies a first input transmission signal to generate a first output transmission signal, the second power amplifier  (96, Fig. 5 of Ref~340) amplifies a second input transmission signal to generate a second output transmission signal, and the notch circuit comprises: an inductor (LT, Fig. 16 of Ref~451) electrically connected to the first power amplifier and the second power amplifier, configured for receiving a first supply voltage (VCC, Fig. 5 of Ref~340), wherein an amplitude of the first supply voltage varies with the first input transmission signal when the transceiver operates in a low frequency band, and the amplitude of the first supply voltage varies with the second input transmission signal when the transceiver (10, Fig. 1 of AAPA) operates in a high frequency band; and 6a capacitor, directly coupled to the inductor and a switch (switch 58, Fig. 16, of Ref~451 ) wherein the notch circuit is enabled by the switch in the low frequency band, and the notch circuit is disabled by the switch in the high frequency band, wherein the notch circuit attenuates the first output transmission signal when a modulated frequency of the first supply voltage is corresponding to a stopband.

Response to Arguments

Applicant’s arguments with respect to claims 1-2, 4-6, 8-15 & 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter

Claims 8-12 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/Examiner, Art Unit 2843                                                                                                                                                                                                        

/Samuel S Outten/Primary Examiner, Art Unit 2843